           Case 1:21-cv-01501-CM Document 7 Filed 04/01/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AMIT PATEL,
                                 Petitioner,
                                                             1:21-CV-1501 (CM)
                     -against-
                                                             ORDER
 MARK ROCKWOOD,
                                 Respondent.

COLLEEN McMAHON, Chief United States District Judge:

        Petitioner, currently incarcerated in the Gouverneur Correctional Facility, brings this pro

se petition for a writ of habeas corpus under 28 U.S.C. § 2254 challenging his January 28, 2016

conviction in the New York Supreme Court, New York County. Petitioner has paid the filing fee

to bring this action. For the reasons discussed below, the Court denies the petition, but grants

Petitioner leave to file a declaration in which he shows that the Court has jurisdiction to consider

this petition and that the petition is timely.

                                     STANDARD OF REVIEW

        The Court may entertain a petition for a writ of habeas corpus on “behalf of a person in

custody pursuant to the judgment of a State court only on the ground that he is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). Under

Rule 4 of the Rules Governing § 2254 Cases, the Court has the authority to review and deny a

§ 2254 petition without ordering a responsive pleading from the State “[i]f it plainly appears

from the petition and any attached exhibits that the petitioner is not entitled to relief in the

district court.” Rules Governing § 2254 Cases, Rule 4; see Acosta v. Artuz, 221 F.3d 117, 123 (2d

Cir. 2000). The Court is obliged, however, to construe pro se pleadings liberally and interpret

them “to raise the strongest arguments they suggest.” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in
           Case 1:21-cv-01501-CM Document 7 Filed 04/01/21 Page 2 of 8




original); see Williams v. Kullman, 722 F.2d 1048, 1050 (2d Cir. 1983). Nevertheless, a pro se

litigant is not exempt “from compliance with relevant rules of procedural and substantive law.”

Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983) (internal quotation marks and citation omitted).

                                         BACKGROUND

       On January 28, 2016, the New York Supreme Court, New York County, convicted

Petitioner, after a bench trial, of driving while ability impaired, and sentenced him to a term of

incarceration of 180 days. Petitioner appealed. On April 17, 2018, the New York Supreme Court,

Appellate Division, First Department, affirmed Petitioner’s judgment of conviction. People v.

Patel, 160 A.D.3d 530 (1st Dep’t 2018). On June 28, 2018, the New York Court of Appeals

denied leave to appeal. People v. Patel, 31 N.Y. 3d 1120 (2018).

       Petitioner alleges that on April 18, 2019, he filed an application for error coram nobis

relief in the Appellate Division. The Appellate Division denied that application on January 2,

2020. And the New York Court of Appeals denied leave to appeal the denial of error coram nobis

relief on April 28, 2020. Petitioner submitted his 423-page petition for a writ of habeas corpus to

his prison’s mail system for its delivery to this court on February 9, 2021.

                                          DISCUSSION

A.     Habeas corpus jurisdiction

       A federal district court has jurisdiction to consider a petition for a writ of habeas corpus

filed by a person “in custody pursuant to the judgment of a State court only on the ground that he

is in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2254(a). The Supreme Court of the United States has interpreted that statutory language as

“requiring that the habeas petitioner be ‘in custody’ under the conviction or sentence under attack

at the time his petition is filed.” Maleng v. Cook, 490 U.S. 488, 490-91 (1989). A person is not



                                                  2
           Case 1:21-cv-01501-CM Document 7 Filed 04/01/21 Page 3 of 8




“‘in custody’ under a conviction when the sentence imposed for that conviction has fully expired

at the time his petition is filed.” Id. at 491 (emphasis in original). In addition,

        [i]f . . . a prior conviction used to enhance a [state] sentence is no longer open to
        direct or collateral attack in its own right because the [petitioner] failed to pursue
        . . . remedies while they were available (or because the [petitioner] did so
        unsuccessfully), then that [petitioner] . . . may not collaterally attack his prior
        conviction through a [petition] under [§ 2254].

Lackawanna Cnty. Dist. Attorney v. Coss, 532 U.S. 394, 402 (2001) (internal quotation marks

and citation omitted, first alteration in original).

        Petitioner seeks habeas corpus relief under § 2254 from a state-court judgment of

conviction that imposed a 180-day term of incarceration on him on January 28, 2016. But he did

not file his § 2254 petition in this court until more than five years later, on February 9, 2021.

Thus, because it appears that Petitioner’s 180-day sentence expired long before Petitioner filed

this petition – and regardless of whether the challenged conviction enhanced a subsequent

sentence – the Court appears to lack jurisdiction to consider this petition.

        Accordingly, the Court denies the petition for lack for jurisdiction. But in light of

Petitioner’s pro se status, the Court grants Petitioner leave to file a declaration in which he

alleges facts showing that he was in custody under the January 28, 2016 New York County

judgment of conviction at the time that he submitted his petition to his prison’s mail system for

delivery to the court.

B.      Statute of limitations

        Even if the Court has jurisdiction to consider this § 2254 petition, the petition may be

time-barred. A prisoner seeking habeas corpus relief under § 2254 must generally file a petition

within one year from the latest of four benchmark dates: (1) when the judgment of conviction

becomes final; (2) when a government-created impediment to filing such a petition is removed;

(3) when the constitutional right asserted is initially recognized by the Supreme Court of the

                                                       3
           Case 1:21-cv-01501-CM Document 7 Filed 04/01/21 Page 4 of 8




United States, if the right has been made retroactively available to cases on collateral review; or

(4) when the facts supporting the claim(s) could have been discovered through the exercise of

due diligence. See 28 U.S.C. § 2244(d)(1)(A)-(D).

       Petitioner alleges that on January 28, 2016, he was convicted in the New York Supreme

Court, New York County. On April 17, 2018, the Appellate Division affirmed the conviction.

And on June 28, 2018, the New York Court of Appeals denied leave to appeal. Thus, Petitioner’s

conviction became final on September 26, 2018, following “the expiration of [the 90-day period

of] time to petition for certiorari in the Supreme Court of the United States.” Warren v. Garvin,

219 F.3d 111, 112 (2d Cir. 2000); S. Ct. R. 13(1). Under § 2244(d)(1)(A), Plaintiff had one year

from that date, or until September 26, 2019, to file a timely § 2254 petition.

       Under 28 U.S.C. § 2244(d)(2), when postconviction motions or applications are filed

before the expiration of the limitations period, those motions or applications and related state-

court proceedings may toll the limitations period. See 28 U.S.C. § 2244(d)(2). Postconviction

motions or applications filed after the limitations period expires, however, do not start the

limitations period anew. See Smith v. McGinnis, 208 F.3d 13, 17 (2d Cir. 2000) (“[P]roper

calculation of Section 2244(d)(2)’s tolling provision excludes time during which properly filed

state relief applications are pending but does not reset the date from which the one-year statute of

limitations begins to run.”). Thus, tolling under § 2244(d)(2) applies only if a petitioner’s

postconviction motions or applications were pending within the one-year limitations period.

       Petitioner alleges that he filed an application for error coram nobis relief in the Appellate

Division on April 18, 2019, it was denied on January 2, 2020, and the New York Court of

Appeals denied leave to appeal the denial of error coram nobis relief on April 28, 2020. Thus, if

the Court measures the applicable limitations period under § 2244(d)(1)(A), and the period began



                                                  4
            Case 1:21-cv-01501-CM Document 7 Filed 04/01/21 Page 5 of 8




to run on September 26, 2018, then on April 18, 2019, when Petitioner filed his application for

error coram nobis relief, six months and 23 days of that period had passed. While Petitioner’s

application was pending in the Appellate Division, and while his leave application was pending

in the New York Court of Appeals, the period was tolled under § 2244(d)(2). But the period

began to run again on April 28, 2020, when the New York Court of Appeals denied leave to

appeal. The remainder of the applicable limitations period then expired in October 2020.

Petitioner did not submit his petition to prison officials for its delivery to the court until February

9, 2021. Thus, the petition appears to be time-barred.

        Accordingly, the Court concludes that even if the Court has jurisdiction over the petition,

it must be denied as time-barred. 1 But the Court grants Petitioner leave to file a declaration in

which he alleges any facts that show that his petition is timely. 2 Petitioner should also allege any

facts that show that he has been pursuing his rights diligently and that some extraordinary

circumstance prevented him from timely submitting his petition. See Holland v. Florida, 560

U.S. 631, 649 (2010) (holding that the one-year limitations period under § 2244(d)(1) is subject

to equitable tolling).




        1
         Petitioner alleges that there is “newly discovered evidence,” and refers to (1) other
habeas corpus actions he has brought in this court that were dismissed without prejudice,
(2) unsuccessful appeals of those dismissals, and (3) a dismissed civil action he brought in
another federal district court. (ECF 1-4, at 9.) But he alleges no facts showing why his petition is
timely under any of the circumstances listed in § 2244(d)(1).
        2
          Petitioner should include in his declaration a listing of (1) the dates that all
postconviction motions and applications challenging his New York County conviction were filed
in the state courts, including any petition for a writ of error coram nobis, all motions under N.Y.
Crim. Proc. Law § 440, and any other postconviction motions and applications, (2) when any
postconviction motions and applications were decided, (3) the dates that any appeals or
applications for leave to appeal from those decisions were filed, (4) when those appeals or
applications were decided, and (5) when Petitioner received notice of any state-court decisions
on those motions, applications, and appeals. See § 2244(d)(2).

                                                   5
            Case 1:21-cv-01501-CM Document 7 Filed 04/01/21 Page 6 of 8




                                           CONCLUSION

         The Court directs the Clerk of Court to mail a copy of this order to Petitioner and note

service on the docket. The Court alternatively denies the petition for lack of jurisdiction and as

time-barred. But the Court grants Petitioner 30 days’ leave to file a declaration in which he

alleges facts showing that the Court has jurisdiction to consider this petition and that the petition

is timely. To comply with this order, Petitioner may use the declaration form that is attached to

this order. If Petitioner fails to file a declaration within the time allowed, the Court will enter

judgment denying the petition for lack of jurisdiction, and alternatively, as time-barred.

         Because the petition makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     April 1, 2021
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   6
               Case 1:21-cv-01501-CM Document 7 Filed 04/01/21 Page 7 of 8




                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
           Case 1:21-cv-01501-CM Document 7 Filed 04/01/21 Page 8 of 8




Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
